UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 10373 ) Exact name of registrant as specified in charter: TH Lee, Putnam Investment Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Charles A. Ruys de Perez, Vice President and Chief Compliance Officer One Post Office Square Boston, Massachusetts 02109 Copy to: John E. Baumgardner, Jr., Esq. Sullivan & Cromwell LLP 125 Broad Street New York, NY 10004-2498 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2006 Date of reporting period: January 31, 2006 Item 1. Schedule of Investments: TH Lee, Putnam Emerging Opportunities Portfolio The fund's portfolio 1/31/06 (Unaudited) COMMON STOCKS (62.1%)(a) Shares Value Basic Materials (2.4%) Agnico-Eagle Mines, Ltd. (Canada) 13,900 $340,828 Crown Holdings, Inc. (NON) 21,200 396,652 Freeport-McMoRan Copper & Gold, Inc. Class B 9,600 616,800 Steel Dynamics, Inc. 5,827 270,489 Biotechnology (1.4%) Invitrogen Corp. (NON) 4,000 275,520 MedImmune, Inc. (NON) 19,200 655,104 Capital Goods (6.5%) Aeroflex, Inc. (NON) 21,100 255,099 Alliant Techsystems, Inc. (NON) 5,300 410,750 Cummins, Inc. 2,700 262,710 Dover Corp. 9,500 436,335 DRS Technologies, Inc. 6,400 318,016 JLG Industries, Inc. 7,400 403,152 L-3 Communications Holdings, Inc. 4,800 388,896 Lincoln Electric Holdings, Inc. 3,515 156,453 Parker-Hannifin Corp. 6,800 515,236 Rofin-Sinar Technologies, Inc. (NON) 2,300 109,825 Timken Co. 11,700 423,189 Wabtec Corp. 10,100 318,857 WESCO International, Inc. (NON) 9,800 469,714 Computers (3.1%) Intergraph Corp. (NON) 6,300 240,723 j2 Global Communications, Inc. (NON) 2,000 95,500 NCR Corp. (NON) 7,100 263,765 Netgear, Inc. (NON) 17,000 308,040 Palm, Inc. (NON) 10,100 398,748 Seagate Technology (Cayman Islands) (NON) 19,500 508,560 Western Digital Corp. (NON) 16,115 352,274 Consumer Cyclicals (9.6%) Advance Auto Parts, Inc. (NON) 50 2,179 Aeropostale, Inc. (NON) 13,200 399,036 American Eagle Outfitters, Inc. 6,900 186,162 Ameristar Casinos, Inc. 10,000 224,900 ARAMARK Corp. Class B 8,800 234,520 Armor Holdings, Inc. (NON) 8,800 419,496 Brunswick Corp. 6,400 240,576 Consolidated Graphics, Inc. (NON) 4,400 225,984 Desarrolladora Homex SA de CV ADR (Mexico) (NON) 6,900 239,499 Harman International Industries, Inc. 3,200 352,000 Jakks Pacific, Inc. (NON) 7,800 177,138 John H. Harland Co. 5,100 190,383 K-Swiss, Inc. Class A 700 22,155 Manpower, Inc. 10,200 549,066 Michaels Stores, Inc. 4,500 151,335 New York & Company, Inc. (NON) 12,900 250,002 Oshkosh Truck Corp. 7,300 359,963 Pacific Sunwear of California, Inc. (NON) 8,800 215,688 Phillips-Van Heusen Corp. 9,800 354,074 R. H. Donnelley Corp. (NON) 8,400 551,208 Sherwin Williams Co. 8,900 470,810 Stein Mart, Inc. 9,400 155,852 Tupperware Corp. 16,300 361,860 West Corp. (NON) 6,700 273,561 Consumer Staples (2.6%) American Greetings Corp. Class A 2,900 59,189 Blyth Industries, Inc. 900 19,530 Career Education Corp. (NON) 8,700 282,663 Domino's Pizza, Inc. 13,300 331,303 Interline Brands, Inc. (NON) 16,600 421,640 Labor Ready, Inc. (NON) 14,700 342,363 Talx Corp. 1,100 34,474 Weight Watchers International, Inc. (NON) 6,900 324,576 Electronics (2.8%) Amphenol Corp. Class A 8,400 426,972 Atmel Corp. (NON) 86,300 340,885 Freescale Semiconductor, Inc. Class A (NON) 17,900 450,364 General Cable Corp. (NON) 12,000 294,000 Microchip Technology, Inc. 11,700 438,867 Energy (6.9%) Bronco Drilling Co., Inc. (NON) 3,270 103,430 CAL Dive International, Inc. (NON) 7,300 306,454 CONSOL Energy, Inc. 4,200 306,180 Cooper Cameron Corp. (NON) 8,000 387,120 Giant Industries, Inc. (NON) 4,870 340,364 Hercules Offshore, Inc. (NON) 4,300 153,983 Noble Energy, Inc. 9,000 416,520 Patterson-UTI Energy, Inc. 7,500 282,150 Peabody Energy Corp. 2,800 278,628 Pride International, Inc. (NON) 11,100 391,941 Rowan Cos., Inc. (NON) 7,300 327,259 Sunoco, Inc. 5,600 533,120 Suntech Power Holdings Co., Ltd. ADR (China) (NON) 1,110 47,164 Unit Corp. (NON) 5,400 322,380 Universal Compression Holdings, Inc. (NON) 4,300 206,400 Veritas DGC, Inc. (NON) 7,400 333,444 Western Refining, Inc. (NON) 4,108 77,025 Financial (4.4%) AmerUs Group Co. 3,600 220,932 Calamos Asset Management, Inc. Class A 5,900 204,966 CB Richard Ellis Group, Inc. Class A (NON) 7,400 467,088 Commerce Bancorp, Inc. 8,855 296,111 Corus Bankshares, Inc. 5,000 321,050 Nuveen Investments, Inc. Class A 4,680 212,332 Safety Insurance Group, Inc. 4,900 196,490 UnionBanCal Corp. 7,500 503,175 W.R. Berkley Corp. 9,000 444,600 WFS Financial, Inc. (NON) 2,600 206,700 Health Care Services (3.0%) Bio-Rad Laboratories, Inc. Class A (NON) 2,100 141,540 Cerner Corp. (NON) 9,600 432,000 Henry Schein, Inc. (NON) 4,500 209,880 Laboratory Corp. of America Holdings (NON) 7,400 434,010 Pediatrix Medical Group, Inc. (NON) 5,100 447,168 Sierra Health Services, Inc. (NON) 10,800 427,896 Medical Technology (5.3%) Bausch & Lomb, Inc. 5,100 344,505 C.R. Bard, Inc. 6,300 399,546 Charles River Laboratories International, Inc. (NON) 6,900 318,297 Dade Behring Holdings, Inc. 11,400 446,082 Kinetic Concepts, Inc. (NON) 9,300 336,567 LCA-Vision, Inc. 8,400 471,828 Mentor Corp. 5,700 256,500 Sybron Dental Specialties, Inc. (NON) 8,700 370,620 Varian Medical Systems, Inc. (NON) 11,900 716,499 Pharmaceuticals (2.1%) Barr Pharmaceuticals, Inc. (NON) 7,200 472,176 Endo Pharmaceuticals Holdings, Inc. (NON) 6,600 189,420 Hospira, Inc. (NON) 13,400 599,650 Watson Pharmaceuticals, Inc. (NON) 5,500 181,995 Real Estate (5.2%) Spirit Finance Corp. (R) 300,000 Semiconductor (1.2%) Lam Research Corp. (NON) 13,200 612,876 Sigmatel, Inc. (NON) 15,400 196,812 Software (2.3%) Blackboard, Inc. (NON) 9,300 239,475 Cadence Design Systems, Inc. (NON) 14,700 259,602 Epicor Software Corp. (NON) 15,900 211,470 FileNET Corp. (NON) 6,700 188,002 Parametric Technology Corp. (NON) 29,600 185,296 Progress Software Corp. (NON) 10,500 301,980 SSA Global Technologies, Inc. (NON) 11,900 207,060 Technology Services (2.7%) Covansys Corp. (NON) 19,600 297,920 CSG Systems International, Inc. (NON) 16,900 384,813 Fair Isaac Corp. 9,400 416,608 Fiserv, Inc. (NON) 6,800 299,064 Global Payments, Inc. 4,200 213,906 Transaction Systems Architects, Inc. (NON) 8,600 283,714 Transportation (0.6%) Hornbeck Offshore Services, Inc. (NON) 5,500 218,790 J. B. Hunt Transport Services, Inc. 8,800 209,440 Total common stocks (cost $35,950,707) CONVERTIBLE PREFERRED STOCKS (34.0%)(a) Shares Value Capella Education Co. Ser. G, zero % cv. pfd. (Private) (acquired 2/14/02, cost $5,009,274) (RES) (NON) (F) 449,640 $8,992,796 CommVault Systems Ser. CC, zero % cv. pfd. (Private) (acquired various dates from 1/30/02 through 9/4/03, cost $7,011,032) (RES) (NON) (F) 2,235,708 6,997,766 Refractec Ser. D, zero % cv. pfd. (Private) (acquired various dates from 8/16/02 through 6/30/03, cost $4,999,998) (RES) (NON) (AFF) (F) 833,333 4,499,998 Restore Medical Ser. C, zero % (Private) (acquired 1/28/04, cost $3,009,673) (RES) (NON) (AFF) (F) 1,145,039 3,000,002 Total convertible preferred stocks (cost $20,029,976) SHORT-TERM INVESTMENTS (5.4%)(a) (cost $3,731,000) Principal amount Value Repurchase agreement dated January 31, 2006 with Bank of America due February 1, 2006 with respect to various U.S. Government obligations maturity value of $3,731,457 for an effective yield of 4.41% (collateralized by Freddie Mac 4.25% due 4/5/2007 valued at $3,775,117) $3,731,000 TOTAL INVESTMENTS Total investments (cost $59,711,683)(b) WRITTEN OPTIONS OUTSTANDING at 1/31/06 (premiums received $1,445) (Unaudited) Contract Expiration date/ amount strike price Value Bausch & Lomb, Inc. (Put) $408 Feb. 06/ 65.00 $177 CAL Dive International, Inc. (Call) 661 Feb. 06/ 48.22 98 Rowan Cos., Inc. (Call) 683 Feb. 06/ 46.64 556 Total NOTES (a) Percentages indicated are based on net assets of $69,189,052. (b) The aggregate identified cost on a tax basis is $59,735,827, resulting in gross unrealized appreciation and depreciation of $11,452,316 and $979,060, respectively, or net unrealized appreciation of $10,473,256. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at January 31, 2006 was $23,490,562 or 34.0% of net assets. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Name of Purchase Sales Dividend Fair Affiliates cost cost income Value Refractec $ $ $ $4,499,998 Restore Medical 3,000,002 Totals $ $ $ $7,500,000 Fair value amounts are shown for issues that are affiliated at period end. (R) Real Estate Investment Trust. (F) Security is valued at fair value following procedures approved by the Trustees. At January 31, 2006, liquid assets totaling $118,329 have been designated as collateral for open written option contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are stated at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for private equity securities: such investments are initially valued at cost and then stated at fair value following procedures approved by the Trustees. As part of those procedures, TH Lee, Putnam Capital Management, LLC (the Manager ), a subsidiary of TH Lee, Putnam Capital, L.P. (a joint venture of Putnam Investment Holdings, LLC, which in turn is an indirect subsidiary of Putnam LLC ("Putnam") and Thomas H. Lee Partners, LP) will monitor each fair valued security on a daily basis and will adjust its value, as necessary, based on such factors as the financial and/or operating results, the general developments in the issuers business including products and services offered, management changes, changes in contracts with customers, issues relating to financing, the likelihood of a public offering, the liquidity of the security, any legal or contractual restrictions, the value of an unrestricted related public security and other analytical data. Restricted securities of the same class as publicly traded securities will be valued at a discount from the public market price reflecting the nature and extent of the restriction. Securities fair valued at January 31, 2006 represented 34.0% of the funds net assets. Fair value prices may differ materially from the value that would be realized if the fair-valued securities were sold. Securities quoted in foreign currencies are translated into U.S. dollars at the current exchange rate. For foreign investments, if trading or events occurring in other markets after the close of the principal exchange in which the securities are traded are expected to materially affect the value of the investments, then those investments are valued, taking into consideration these events, at their fair value. Short-term investments having remaining maturities of 60 days or less are stated at amortized cost, which approximates fair value. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade.
